439 F.2d 1201
Nick ESTERS, Plaintiff-Appellant,v.Ronald REAGAN et al., Defendants-Appellees.
No. 25780.
United States Court of Appeals, Ninth Circuit.
April 22, 1971.

Nick Esters, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Albert W. Harris, Jr., Asst. Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The California prisoner thinks that somehow the California Adult Authority is violating his civil rights in fixing two sentences as consecutive and in not giving him yet a certificate of discharge on one sentence.


2
We find nothing in the complaint requiring federal attention, and the district court's order of dismissal is affirmed.